 



Exhibit 10.18
EXECUTIVE EMPLOYMENT AGREEMENT
     This Employment Agreement (this “Agreement”) is made as of May 1, 2005 (the
“Effective Date”), by and between BMC Software, Inc., a Delaware corporation
(the “Employer”), and Harold I. Goldberg (the “Executive”). The Employer and the
Executive are each a “party” and are together “parties” to this Agreement.
RECITALS
     WHEREAS, the Employer desires to employ the Executive, and the Executive
wishes to accept such employment, upon the terms and conditions set forth in
this Agreement; and
     WHEREAS, the Executive acknowledges that a substantial portion of his
employment duties will be undertaken in the state of Texas at the corporate
headquarters of the Employer. In addition to Executive’s physical presence in
the state of Texas while undertaking his employment duties, all or a substantial
portion of his employment undertakings outside the state of Texas relate to the
business of the corporate headquarters located in Houston, Texas. Executive
acknowledges the substantial nexus between his employment and the state of
Texas.
AGREEMENT
     NOW THEREFORE, in consideration of the employment compensation to be paid
to the Executive and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties, intending to be
legally bound, agree as follows:

1.   DEFINITIONS

     For the purposes of this Agreement, the following terms have the meanings
specified or referred to in this Section 1.
     “Agreement” refers to this Employment Agreement, including all Exhibits
attached hereto, as amended from time to time.
     “Benefits” as defined in Section 3.1(b).
     “Board of Directors” refers to the board of directors of the Employer.
     “Change of Control” refers to (i) the acquisition of at least 50% of
Employer’s outstanding voting stock; (ii) an unapproved change in the majority
of the Employer’s board of directors; (iii) a merger, consolidation, or similar
corporate transaction in which the Company’s shareholders immediately prior to
the transaction do not own more than 60% of the voting stock of the surviving
corporation in the transaction; and (iv) shareholder approval of the company’s
liquidation, dissolution, or sale of substantially all of its assets.
     “Confidential Information” means any and all:

 



--------------------------------------------------------------------------------



 



  a.   trade secrets (as defined herein) concerning the business and affairs of
the Employer, product specifications, data, know-how, formulae, compositions,
processes, designs, sketches, photographs, graphs, drawings, samples, inventions
and ideas, past, current, and planned research and development, current and
planned manufacturing or distribution methods and processes, customer lists,
current and anticipated customer requirements, price lists, market studies,
business plans, computer software and programs (including object code and source
code), computer software and database technologies, systems, structures, and
architectures (and related formulae, compositions, processes, improvements,
devices, know-how, inventions, discoveries, concepts, ideas, designs, methods
and information), and any other information, however documented, that is a trade
secret;     b.   information concerning the business and affairs of the Employer
(which includes historical financial statements, financial projections and
budgets, historical and projected sales, capital spending budgets and plans, the
names and backgrounds of key personnel, personnel training and techniques and
materials), however documented; and     c.   notes, analysis, compilations,
studies, summaries, and other material prepared by or for the Employer
containing or based, in whole or in part, on any information included in the
foregoing.

     “Disability” as defined in Section 6.2.
     “Effective Date” is the date stated in the first paragraph of the
Agreement.
     “Employee Invention” shall mean any idea, invention, technique,
modification, process, or improvement (whether patentable or not), any
industrial design (whether registerable or not), any mask work, however fixed or
encoded, that is suitable to be fixed, embedded or programmed in a semiconductor
product (whether recordable or not), and any work of authorship (whether or not
copyright protection may be obtained for it) created, conceived, or developed by
the Executive, either solely or in conjunction with others, during the
Employment Period, or a period that includes a portion of the Employment Period,
that relates in any way to, or is useful in any manner in, the business then
being conducted or proposed to be conducted by the Employer, and any such item
created by the Executive, either solely or in conjunction with others, following
termination of the Executive’s employment with the Employer, that is based upon
or uses Confidential Information.
     “Employment Period” is the term of the Executive’s employment under this
Agreement.
     “Fiscal Year” shall mean the Employer’s fiscal year, which shall end on
March 31 of each year, or as changed from time to time.
     “for cause” as defined in Section 6.3.

2



--------------------------------------------------------------------------------



 



     “Good Reason” as defined in Section 6.3.
     “person” is any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, or governmental body.
     “Proprietary Items” as defined in Section 7.2(a)(iv).
     “Salary” as defined in Section 3.1(a).
     “trade secrets” shall mean the whole or any part of any scientific or
technical information, design, process, procedure, formula, or improvement that
has value and that the owner has taken measures to prevent from becoming
available to persons other than those selected by the owner to have access for
limited purposes.

2.   EMPLOYMENT TERMS AND DUTIES

  2.1   EMPLOYMENT

     The Employer hereby employs the Executive, and the Executive hereby accepts
employment by the Employer, upon the terms and conditions set forth in this
Agreement.

  2.2   EMPLOYMENT PERIOD

     Subject to the provisions of Section 6, the term of the Executive’s
employment under this Agreement will commence upon the Effective Date and shall
continue in effect through the third anniversary of the Effective Date (the
“Employment Period”). The Employment Period may be further extended by mutual
agreement of the parties.

  2.3   DUTIES

     The Executive will have such duties as are assigned or delegated to the
Executive by the Chief Executive Officer of Employer, and will initially serve
as the Employer’s Vice President of Worldwide Marketing. The Executive will
devote his entire business time, attention, skill, and energy exclusively to the
business of the Employer, will use his best efforts to promote the success of
the Employer’s business, and will cooperate fully with the Chief Executive
Officer of Employer, in the advancement of the best interests of the Employer.
The Executive’s employment will be subject to the policies maintained and
established by the Employer, from time to time. Nothing in this Section 2.3,
however, will prevent the Executive from engaging in additional activities in
connection with passive personal investments and community affairs that are not
inconsistent with the Executive’s duties under this Agreement. Additionally,
nothing in this Section 2.3 will prevent the Executive from serving on the Board
of Directors of other companies or organizations, or engaging in other
activities, so long as such participation does not conflict with the interests
or business of Employer or require such involvement as to interfere with the
performance of the Executive’s duties hereunder and has been expressly approved
by the

3



--------------------------------------------------------------------------------



 



Chief Executive Officer of Employer. If the Executive is elected as a director
of the Employer or as a director or officer of any of its affiliates, the
Executive will fulfill his duties as such director or officer without additional
compensation. The Executive acknowledges and agrees that he owes a fiduciary
duty of loyalty, fidelity and allegiance to act at all times in the best
interests of the Employer.

3.   COMPENSATION

  3.1   COMPENSATION

  a.   Salary. During the Employment Period, the Executive will be paid an
annual base salary of $300,000 (the “Salary”), which will be payable in
twenty-four (24) equal installments according to the Employer’s customary
payroll practices. Executive may be subject to such increases in Salary as
deemed appropriate in the sole discretion of the Chief Executive Officer who
will review Executive’s salary on at least an annual basis.     b.   Benefits.
The Executive will, during the Employment Period, be permitted to participate in
such pension, profit sharing, life insurance, hospitalization, major medical,
and other employee benefit plans of the Employer that may be in effect from time
to time, to the extent the Executive is eligible under the terms of those plans
(collectively, the “Benefits”).     c.   Cash Bonus. Executive will be eligible
for a cash bonus as described in Attachment A incorporated herein by reference.

4.   FACILITIES AND EXPENSES

  4.1   FACILITIES.

     The Employer will furnish the Executive office space, equipment, supplies,
and such other facilities and personnel as the Employer deems necessary or
appropriate for the performance of the Executive’s duties under this Agreement,
including furnishing office space at Employer’s headquarters in Houston, TX and
at Employer’s facility in Sunnyvale, CA.

4



--------------------------------------------------------------------------------



 



  4.2   EXPENSES.

     The Employer will pay on behalf of the Executive (or reimburse the
Executive for) reasonable expenses incurred by the Executive at the request of,
or on behalf of, the Employer in the performance of the Executive’s duties
pursuant to this Agreement, and in accordance with the Employer’s employment
policies, including reasonable travel and entertainment expenses incurred by the
Executive in attending business meetings, in appropriate business entertainment
activities, and for promotional expenses. The Executive must file expense
reports with respect to such expenses in accordance with the Employer’s policies
then in effect.

5.   VACATIONS AND HOLIDAYS

     The Executive will be entitled to paid vacation during the term of the
Agreement in accordance with the vacation policies of the Employer in effect for
its employees from time to time. The Executive will also be entitled to the paid
holidays and other paid leave set forth in the Employer’s policies.

6.   TERMINATION

  6.1   EVENTS OF TERMINATION

     The Employment Period, the Executive’s Salary and any and all other rights
of the Executive under this Agreement or otherwise as an employee of the
Employer will terminate (except as otherwise provided in this Section 6):

  a.   upon the death of the Executive;     b.   upon the Disability (as defined
in Section 6.2) of the Executive immediately upon notice from either party to
the other;     c.   upon termination by the Employer for cause (as defined in
Section 6.3);     d.   upon the voluntary retirement from or voluntary
resignation of employment by the Executive for any reason other than those set
forth in Section 6.1(f) below;     e.   upon termination by the Employer for any
reason other than those set forth in Section 6.1(a) through 6.1(d) above; or    
f.   upon voluntary resignation of employment by the Executive within 30 days of
the occurrence of an event that constitutes Good Reason, as defined in
Section 6.3 below.

5



--------------------------------------------------------------------------------



 



     Upon termination of the Employment Period, as provided above or otherwise,
Executive’s rights respecting Benefits, stock options, and Cash Bonus will be
determined under the applicable plan or program providing the same.

  6.2   DEFINITION OF DISABILITY

     For purposes hereof, the term “Disability” shall mean an incapacity by
accident, illness or other circumstance which renders the Executive mentally or
physically incapable of performing the duties and services required of the
Executive hereunder on a full-time basis for a period of at least 180
consecutive days.

  6.3   DEFINITION OF “FOR CAUSE” AND “GOOD REASON”

  a.   For purposes of Section 6.1, the phrase “for cause” means:(i) the
Executive’s continued and material failure to perform his obligations under this
Agreement ; (ii) the Executive’s material failure to adhere to any Employer
policy or code of conduct; (iii) the appropriation (or attempted appropriation)
of a material business opportunity of the Employer, including attempting to
secure or securing any personal profit in connection with any transaction
entered into on behalf of the Employer; (iv) the Executive’s engaging in conduct
that is materially injurious to the Employee, (v) the misappropriation (or
attempted misappropriation) of any of the Employer’s funds or property; (vi) the
conviction of or the entering of a guilty plea or plea of no contest with
respect to, a felony, the equivalent thereof, or any other crime with respect to
which imprisonment is a punishment or. ; (vii) the conviction of the Executive
by a court of competent jurisdiction of a crime involving moral turpitude. The
determination of whether the Executive’s employment is terminated for cause
shall be made solely by the Employer, which shall act in good faith in making
such determination.     b.   “Good Reason” means:         The occurrence, within
12 months after the date upon which a Change of Control occurs, of any one or
more of the following events without Executive’s express written consent: (i) a
material diminution of Executive’s duties without reasonable business basis so
as to cause humiliation or disgrace of the Executive; (ii) a reduction by the
Employer or a subsidiary thereof in Executive’s Salary as in effect immediately
prior to the Change of Control or as the same may be increased from time to time
or a change in the eligibility requirements or performance criteria under any
bonus, incentive or compensation plan, program or arrangement under which
Executive is covered immediately prior to the Change of Control which adversely
affects Executive; (iii) the Employer or a subsidiary thereof requiring
Executive to be permanently based anywhere other than within 50 miles of either
Houston, Texas or Sunnyvale,

6



--------------------------------------------------------------------------------



 



      California; (iv) without replacement by a plan providing benefits to
Executive equal to or greater than those discontinued, the failure by the
Employer or a subsidiary thereof to continue in effect, within its maximum
stated term, any pension, bonus, incentive, stock ownership, purchase, option,
life insurance, health, accident, disability, or any other employee benefit
plan, program or arrangement in which Executive is participating at the time of
the Change of Control, or the taking of any action by the Employer or a
subsidiary thereof that would adversely affect Executive’s participation or
materially reduce Executive’s benefits under any of such plans; or (v) if
Executive’s primary employment duties are with a subsidiary of the Employer, the
sale, merger, contribution, transfer or any other transaction in conjunction
with which the Employer’s ownership interest in the subsidiary decreases below a
majority interest.

  6.4   SEVERANCE

     Should the Executive’s employment with the Employer be terminated during
the Employment Period pursuant to Section 6.1(e) above, the Executive shall be
entitled to:

  a.   a lump-sum payment equal to one year of his then current Salary; and

  b.   a lump-sum payment equal to one times his then current cash bonus target
amount.

     Such payments under this section will be made no later than 30 days
following the termination from employment. Severance payments do not constitute
continued employment beyond the termination date.

  6.5   CHANGE OF CONTROL

     If, within 12 months of a Change of Control, the Executive’s position is
eliminated or the Executive is terminated pursuant to Section 6.1(e) or 6.1(f)
above, regardless of whether such termination event occurs during or after the
Employment Period, the Executive shall be entitled to:

  a   a lump-sum payment equal to one year of his then current Salary;     b   a
lump-sum payment equal to one times his then current cash bonus target amount;  
  c   Monthly payments for twelve months of COBRA premiums paid by the Employer
to continue the health coverage and dental coverage immediately prior to the
termination date; and

7



--------------------------------------------------------------------------------



 



  d.   potential vesting of stock option awards, subject to the terms and
conditions of each stock option award agreement.

     Severance payments do not constitute continued employment beyond the
termination date.
     Notwithstanding anything to the contrary in this Agreement, if the
Executive is a “disqualified individual” (as defined in Section 280G(c) of the
Internal Revenue Code of 1986, as amended (the “Code”)), and the severance
benefits provided for in this Section 6.5, together with any other payments and
benefits which the Executive has the right to receive from the Employer and its
affiliates, would constitute a “parachute payment” (as defined in
Section 280G(b)(2) of the Code), then the severance benefits provided hereunder
(beginning with any benefit to be paid in cash hereunder) shall be either
(1) reduced (but not below zero) so that the present value of such total amounts
and benefits received by the Executive will be one dollar ($1.00) less than
three times the Executive’s “base amount” (as defined in Section 280G of the
Code) and so that no portion of such amounts and benefits received by the
Executive shall be subject to the excise tax imposed by Section 4999 of the Code
or (2) paid in full, whichever produces the better net after-tax position to the
Executive (taking into account any applicable excise tax under Section 4999 of
the Code and any other applicable taxes). The determination as to whether any
such reduction in the amount of the severance benefit is necessary shall be made
initially by the Employer in good faith. If a reduced severance benefit is paid
hereunder in accordance with clause (1) of the first sentence of this paragraph
and through error or otherwise that payment, when aggregated with other payments
and benefits from the Employer (or its affiliates) used in determining if a
“parachute payment” exists, exceeds one dollar ($1.00) less than three times the
Executive’s base amount, then the Executive shall immediately repay such excess
to the Employer upon notification that an overpayment has been made.

  6.6   NO MITIGATION

Any remuneration received by the Executive from a third party following the
Employment Period shall not apply to reduce the Employer’s obligations to make
payments hereunder.

  6.7   LIQUIDATED DAMAGES

Due to the difficulties in estimating damages for an early termination of the
Employment Period, the Employer and the Executive agree that the payments, if
any, to be received by the Executive hereunder shall be received as liquidated
damages.

7.   NON-DISCLOSURE COVENANT; EMPLOYEE INVENTIONS

  7.1   ACKNOWLEDGMENTS BY THE EXECUTIVE

     The Executive acknowledges that (a) prior to and during the Employment
Period and as a

8



--------------------------------------------------------------------------------



 



part of his employment, the Executive has been and will be afforded access to
Confidential Information; (b) public disclosure of such Confidential Information
could have an adverse effect on the Employer and its business; (c) because the
Executive possesses substantial technical expertise and skill with respect to
the Employer’s business, the Employer desires to obtain exclusive ownership of
each Employee Invention, and the Employer will be at a substantial competitive
disadvantage if it fails to acquire exclusive ownership of each Employee
Invention; and (d) the provisions of this Section 7 are reasonable and necessary
to prevent the improper use or disclosure of Confidential Information and to
provide the Employer with exclusive ownership of all Employee Inventions.

  7.2   AGREEMENTS OF THE EXECUTIVE

     In consideration of the compensation and benefits to be paid or provided to
the Executive by the Employer under this Agreement, the Executive covenants the
following:

  a.   Confidentiality.

  i.   The Executive will hold in confidence the Confidential Information and
will not disclose it to any person except with the specific prior written
consent of the Employer or except as otherwise expressly permitted by the terms
of this Agreement.     ii.   Any trade secrets of the Employer will be entitled
to all of the protections and benefits under any applicable law. If any
information that the Employer deems to be a trade secret is found by a court of
competent jurisdiction not to be a trade secret for purposes of this Agreement,
such information will, nevertheless, be considered Confidential Information for
purposes of this Agreement. The Executive hereby waives any requirement that the
Employer submit proof of the economic value of any trade secret or post a bond
or other security.     iii.   None of the foregoing obligations and restrictions
applies to any part of the Confidential Information that the Executive
demonstrates was or became generally available to the public other than as a
result of a disclosure by the Executive that was known by Executive prior to his
employment with Employer, is disclosed to Executive on a non-confidential basis
from a third party having the right to make such disclosures, or is required to
be communicated pursuant to legal process. .     iv.   The Executive will not
remove from the Employer’s premises (except to the extent such removal is for
purposes of the performance of the Executive’s duties at home or while
traveling, or except as otherwise specifically authorized by the Employer) any
document, record, notebook, plan, model, component, device,

9



--------------------------------------------------------------------------------



 



      or computer software or code, whether embodied in a disk or in any other
form (collectively, the “Proprietary Items”). The Executive recognizes that, as
between the Employer and the Executive, all of the Proprietary Items, whether or
not developed by the Executive, are the exclusive property of the Employer. Upon
termination of this Agreement by either party, or upon the request of the
Employer during the Employment Period, the Executive will return to the Employer
all of the Proprietary Items in the Executive’s possession or subject to the
Executive’s control, and the Executive shall not retain any copies, abstracts,
sketches, or other physical embodiment of any of the Proprietary Items.

  b.   Employee Inventions. Each Employee Invention will belong exclusively to
the Employer. The Executive acknowledges that all of the Executive’s writing,
works of authorship, and other Employee Inventions are works made for hire and
the property of the Employer, including any copyrights, patents, or other
intellectual property rights pertaining thereto. If it is determined that any
such works are not works made for hire, the Executive hereby assigns to the
Employer all of the Executive’s right, title, and interest, including all rights
of copyright, patent, and other intellectual property rights, to or in such
Employee Inventions. The Executive covenants that he will promptly:

  i.   disclose to the Employer in writing any Employee Invention;     ii.  
assign to the Employer or to a party designated by the Employer, at the
Employer’s request and without additional compensation, all of the Executive’s
right to the Employee Invention for the United States and all foreign
jurisdictions;     iii.   execute and deliver to the Employer such applications,
assignments, and other documents as the Employer may request in order to apply
for and obtain patents or other registrations with respect to any Employee
Invention in the United States and any foreign jurisdictions;     iv.   sign all
other papers necessary to carry out the above obligations; and     v.   give
testimony and render any other assistance in support of the Employer’s rights to
any Employee Invention.

10



--------------------------------------------------------------------------------



 



  c.   Notice of Intent to Resign. Executive agrees to provide Employer with
90 days advance notice of his intention to resign (“Notice Period”); provided,
that in the event of a resignation for Good Reason, Executive agrees to provide
Employer with 30 days advance notice within 30 days of the occurrence of the
event constituting Good Reason. During the Notice Period, Executive shall
continue in the diligent fulfillment of all duties of his position and this
Agreement. Should Executive fail to provide Employer with the full Notice
Period, Executive shall forfeit that portion of his earned pro-rata yearly cash
bonus as follows:         (90 — (number of full days of advance notice) / 90)
X(times) pro-rata earned yearly cash bonus = amount forfeited by Executive.    
    Pro-rata earned yearly cash bonus is: (unconditional portion of yearly cash
bonus, if any, targeted for Executive in the current Fiscal Year) / (number of
full months worked in the current Fiscal Year / 12).     d.   NonDisparagement.
Executive shall not disparage the Employer or any of its shareholders,
directors, officers, employees, or agents.     e.   Creative Works. Executive
shall not create, assist with or consult on any creative works which discuss,
describe or reference Employer or any executive of Employer. Creative works
includes but is not limited to novels, nonfiction writings, any authored work,
plays, screenplays, musicals                or                 the
                like.

  7.3   DISPUTES OR CONTROVERSIES

     The Executive recognizes that should a dispute or controversy arising from
or relating to this Agreement be submitted for adjudication to any court,
arbitration panel, or other third party, the preservation of the secrecy of
Confidential Information may be jeopardized. All pleadings, documents,
testimony, and records relating to any such adjudication will be maintained in
secrecy and will be available for inspection by the Employer, the Executive, and
their respective attorneys and experts, who will agree, in advance and in
writing, to receive and maintain all such information in secrecy, except as may
be limited by them in writing.

11



--------------------------------------------------------------------------------



 



8.   NON-COMPETITION AND NON-INTERFERENCE

  8.1   ACKNOWLEDGMENTS BY THE EXECUTIVE

     The Executive acknowledges that: (a) the services to be performed by him
under this Agreement are of a special, unique, unusual, extraordinary, and
intellectual character; (b) a significant portion of the services to be
performed by him shall be performed at the Employer’s world headquarters located
in Houston, Texas; (c) the Employer’s business is international in scope and its
products are marketed throughout the United States and the world; (d) the
Employer competes with other businesses that are or could be located in any part
of the United States or the world; (d) the provisions of this Section 8 are
reasonable and necessary to protect the Employer’s business; and (f) in
connection with the fulfillment of his duties hereunder and as an employee of
the Employer, the Employer will provide Executive with Confidential Information
necessitating the execution of the covenants contained in this Section 8.

  8.2   COVENANTS OF THE EXECUTIVE

     In consideration of the acknowledgments by the Executive, and in
consideration of the compensation and benefits to be paid or provided to the
Executive by the Employer, the Executive covenants that during and for one
(1) year following the Employment Period he will not, directly or indirectly:

  a.   except in the course of his employment hereunder, engage or invest in,
own, manage, operate, finance, control, or participate in the ownership,
management, operation, financing, or control of, be employed by, associated
with, or in any manner connected with, lend the Executive’s name or any similar
name to, lend Executive’s credit to or render services or advice to, any
business whose products or activities compete in whole or in part with the
products or activities of the Employer anywhere in the world, provided, however,
that the Executive may purchase or otherwise acquire up to (but not more than)
five percent (5%) of any class of securities of any enterprise (but without
otherwise participating in the activities of such enterprise) if such securities
are listed on any national or regional securities exchange or have been
registered under Section 12(g) of the Securities Exchange Act of 1934, as
amended;     b.   whether for the Executive’s own account or for the account of
any other person, solicit business of the same or similar type being carried on
by the Employer, from any person known by the Executive to be a customer or a
potential customer of the Employer, whether or not the Executive had personal
contact with such person during and by reason of the Executive’s employment with
the Employer; or     c.   whether for the Executive’s own account or the account
of any other person, (i) solicit, employ, or otherwise engage as an employee,

12



--------------------------------------------------------------------------------



 



      independent contractor, or otherwise, any person who is an employee (or
was an employee within one (1) year of the date of the prohibited activity in
question) of the Employer at any time during the Employment Period or in any
manner induce any employee of the Employer to terminate his employment with the
Employer; or (ii) interfere with the Employer’s relationship with any person,
including any person who at any time during the Employment Period was an
employee, contractor, supplier, or customer of the Employer.

     If any covenant in this Section 8.2 is held to be unreasonable, arbitrary,
or against public policy, such covenant will be considered to be divisible with
respect to scope, time, and geographic area, and such lesser scope, time, or
geographic area, or all of them, as a court of competent jurisdiction may
determine to be reasonable, not arbitrary, and not against public policy, will
be effective, binding, and enforceable against the Executive.
     The period of time applicable to any covenant in this Section 8.2 will be
extended by the duration of any violation by the Executive of such covenant.

9.   GENERAL PROVISIONS

  9.1   INJUNCTIVE RELIEF AND ADDITIONAL REMEDY

     The Executive acknowledges that the injury that would be suffered by the
Employer as a result of a breach of the provisions of this Agreement (including
any provision of Sections 7 and 8) would be irreparable and that an award of
monetary damages to the Employer for such a breach would be an inadequate
remedy. Consequently, the Employer will have the right, in addition to any other
rights it may have, to obtain injunctive relief to restrain any breach or
threatened breach or otherwise to specifically enforce any provision of this
Agreement, and the Employer will not be obligated to post bond or other security
in seeking such relief.

  9.2   COVENANTS OF SECTIONS 7 AND 8 ARE ESSENTIAL AND INDEPENDENT COVENANTS

     The covenants by the Executive in Sections 7 and 8 are essential elements
of this Agreement, and without the Executive’s agreement to comply with such
covenants, the Employer would not have entered into this Agreement or employed
the Executive. The Employer and the Executive have independently consulted with
their respective counsel and have been advised in all respects concerning the
reasonableness and propriety of such covenants, with specific regard to the
nature of the business conducted by the Employer.
     If the Executive’s employment hereunder expires or is terminated, this
Agreement will continue in full force and effect as is necessary or appropriate
to enforce the covenants and agreements of the Executive in Sections 7 and 8.

13



--------------------------------------------------------------------------------



 



  9.3   REPRESENTATIONS AND WARRANTIES BY THE EXECUTIVE

     The Executive represents and warrants to the Employer that the execution
and delivery by the Executive of this Agreement do not, and the performance by
the Executive of the Executive’s obligations hereunder will not, with or without
the giving of notice or the passage of time, or both: (a) violate any judgment,
writ, injunction, or order of any court, arbitrator, or governmental agency
applicable to the Executive; or (b) conflict with, result in the breach of any
provisions of or the termination of, or constitute a default under, any
agreement to which the Executive is a party or by which the Executive is or may
be bound. The Executive further specifically represents and warrants that he is
not subject to, nor will he violate, any agreement not to compete upon the
execution and delivery by him of this Agreement.
     The Executive represents and warrants that he will not utilize or divulge
any proprietary materials or information from his previous employers and
acknowledges that Employer has prohibited Executive from bringing any such
materials on to Employer’s premises and has advised Executive that Executive’s
failure to adhere to these prohibitions will subject Executive to immediate
termination.

  9.4   OBLIGATIONS CONTINGENT ON PERFORMANCE

     The obligations of the Employer hereunder, including its obligation to pay
the compensation provided for herein, are contingent upon the Executive’s
performance of the Executive’s obligations hereunder.

  9.5   WAIVER

     The rights and remedies of the parties to this Agreement are cumulative and
not alternative. Neither the failure nor any delay by either party in exercising
any right, power, or privilege under this Agreement will operate as a waiver of
such right, power, or privilege, and no single or partial exercise of any such
right, power, or privilege will preclude any other or further exercise of such
right, power, or privilege or the exercise of any other right, power, or
privilege. To the maximum extent permitted by applicable law, (a) no claim or
right arising out of this Agreement can be discharged by one party, in whole or
in part, by a waiver or renunciation of the claim or right unless in writing
signed by the other party; (b) no waiver that may be given by a party will be
applicable except in the specific instance for which it is given; and (c) no
notice to or demand on one party will be deemed to be a waiver of any obligation
of such party or of the right of the party giving such notice or demand to take
further action without notice or demand as provided in this Agreement.

14



--------------------------------------------------------------------------------



 



  9.6   BINDING EFFECT; DELEGATION OF DUTIES PROHIBITED

     This Agreement shall inure to the benefit of, and shall be binding upon,
the parties hereto and their respective successors, assigns, heirs, and legal
representatives, including any entity with which the Employer may merge or
consolidate or to which all or substantially all of its assets may be
transferred. The duties and covenants of the Executive under this Agreement,
being personal, may not be delegated or assigned.

  9.7   NOTICES

     All notices, consents, waivers, and other communications under this
Agreement must be in writing and will be deemed to have been duly given when
(a) delivered by hand (with written confirmation of receipt), (b) sent by
facsimile (with written confirmation of receipt), provided that a copy is mailed
by registered mail, return receipt requested and signed for by the party
required to receive notice, or (c) when received by the addressee, if sent by a
nationally recognized overnight delivery service (receipt requested), in each
case to the appropriate addresses and facsimile numbers set forth below (or to
such other addresses and facsimile numbers as a party may designate by notice to
the other parties):
If to Employer:
BMC Software, Inc.
2101 CityWest Blvd
Houston, Texas 77042
Telephone No.: (713) 918-8800
Facsimile No.: (713) 918-1110
Attn: General Counsel
If to the Executive:
Harold I. Goldberg
2101 CityWest Blvd.
Houston, Texas 77042
Telephone No: 713-918-2870
E-mail Address: Harold_goldberg@bmc.com

  9.8   ENTIRE AGREEMENT; AMENDMENTS

     Except as provided in (a) plans and programs of the Employer referred to in
Sections 3.1(b) through (d), and (b) any signed written agreement
contemporaneously or hereafter executed by the Employer and the Executive, this
Agreement contains the entire agreement between the parties with respect to the
subject matter hereof and supersedes all prior agreements and understandings,
oral or written, between the parties hereto with respect to the subject matter
hereof. Notwithstanding the foregoing, this Agreement shall not be construed to
supersede any stock option agreements or restricted stock agreements entered
into between Executive and Employer at any time prior to the execution of this
Agreement. This Agreement may not be amended orally, but only by an agreement in
writing signed by the parties hereto.

15



--------------------------------------------------------------------------------



 



  9.9   GOVERNING LAW

     This Agreement will be governed by the laws of the State of Texas without
regard to conflicts of laws principles.

  9.10   ARBITRATION

     In the event that there shall be any dispute arising out of or in any way
relating to this Agreement, the contemplated transactions, any document referred
to or incorporated herein by reference or centrally related to the subject
matter hereof, or the subject matter of any of the same, the parties covenant
and agree as follows:

  a.   The parties shall first use their reasonable best efforts to resolve such
dispute among themselves, with or without mediation.     b.   If the parties are
unable to resolve such dispute among themselves, such dispute shall be submitted
to binding arbitration in Houston, Texas, under the auspices of, and pursuant to
the rules of, the American Arbitration Association’s Commercial Arbitration
Rules as then in effect, or such other procedures as the parties may agree to at
the time, before a tribunal of three (3) arbitrators, one of which shall be
selected by the Executive, one of which shall be selected by the Employer, and
the third of which shall be selected by the two (2) arbitrators so selected. Any
award issued as a result of such arbitration shall be final and binding between
the parties, and shall be enforceable by any court having jurisdiction over the
party against whom enforcement is sought. A ruling by the arbitrators shall be
non-appealable. The parties agree to abide by and perform any award rendered by
the arbitrators. If either the Executive or Employer seeks enforcement of the
terms of this Agreement or seeks enforcement of any award rendered by the
arbitrators, then the prevailing party (designated by the arbitrators) to such
proceeding(s) shall be entitled to recover its costs and expenses (including
applicable travel expenses) from the non-prevailing party, in addition to any
other relief to which it may be entitled. If a dispute arises and one party
fails or refuses to designate an arbitrator within thirty (30) days after
receipt of a written notice that an arbitration proceeding is to be held, then
the dispute shall be resolved solely by the arbitrator designated by the other
party and such arbitration award shall be as binding as if three (3) arbitrators
had participated in the arbitration proceeding. Either the Executive or the
Employer may cause an arbitration proceeding to commence by giving the other
party notice in writing of such arbitration. Executive and the Employer covenant
and agree to act as expeditiously as practicable in order to resolve all
disputes by arbitration. Notwithstanding anything in this section to the
contrary, neither Executive nor the Employer shall be precluded from seeking
court action in the event the action sought is either injunctive action, a

16



--------------------------------------------------------------------------------



 



      restraining order or other equitable relief. The arbitration proceeding
shall be held in English.     c.   Legal process in any action or proceeding
referred to in the preceding section may be served on any party anywhere in the
world.     d.   Except as expressly provided herein and except for injunctions
and other equitable remedies that are required in order to enforce this
Agreement, no action may be brought in any court of law and EACH OF THE PARTIES
WAIVES ANY RIGHTS THAT IT MAY HAVE TO BRING A CAUSE OF ACTION IN ANY COURT OR IN
ANY PROCEEDING INVOLVING A JURY TO THE MAXIMUM EXTENT PERMITTED BY LAW. Each
party acknowledges that it has been represented by legal counsel of its own
choosing and has been advised of the intent, scope and effect of this
Section 9.10 and has voluntarily entered into this Agreement and this Section
9.10.     e.   Excluded from this Section 9.10 are any claims for temporary
injunctive relief to enforce Sections 7 and 8 of this Agreement.

  9.11   SECTION HEADINGS, CONSTRUCTION

     The headings of Sections in this Agreement are provided for convenience
only and will not affect its construction or interpretation. All references to
“Section” or “Sections” refer to the corresponding Section or Sections of this
Agreement unless otherwise specified. All words used in this Agreement will be
construed to be of such gender or number as the circumstances require. Unless
otherwise expressly provided, the word “including” does not limit the preceding
words or terms.

  9.12   SEVERABILITY

     If any provision of this Agreement is held invalid or unenforceable by any
court of competent jurisdiction, the other provisions of this Agreement will
remain in full force and effect. Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.

  9.13   COUNTERPARTS

     This Agreement may be executed in one or more counterparts, each of which
will be deemed to be an original copy of this Agreement and all of which, when
taken together, will be deemed to constitute one and the same agreement.

  9.14   WAIVER OF JURY TRIAL

     THE PARTIES HERETO HEREBY WAIVE A JURY TRIAL IN ANY LITIGATION WITH RESPECT
TO THIS AGREEMENT.

17



--------------------------------------------------------------------------------



 



  9.15   WITHHOLDING OF TAXES AND OTHER EMPLOYEE DEDUCTIONS

     The Employer may withhold from any payments and benefits made pursuant to
this Agreement all federal, state, city, and other taxes as may be required
pursuant to any law or governmental regulation or ruling and all other normal
deductions made with respect to the Employer’s employees generally.
     IN WITNESS WHEREOF, the parties have executed and delivered this Agreement
as of the date first written above.
EMPLOYER:
BMC Software, Inc.
By: /s/ JEROME ADAMS
Name: Jerome Adams
Title: SVP of Administration
EXECUTIVE:
/s/ HAROLD I. GOLDBERG
Harold I. Goldberg

18



--------------------------------------------------------------------------------



 



      Harold I. Goldberg   Attachment A

BMC SOFTWARE, INC.
Executive Employment Agreement
Cash Bonus Description
     The Executive will, during the Employment Period, be permitted to
participate in the BMC Global Incentive Compensation Plan (“GICP”) that may be
in effect from time to time. During the employment period, the Executive will be
eligible to receive a target incentive, which is 100% of base salary. The actual
amount received is not guaranteed and is dependent on the performance of the
Company and the Executive in accordance with the GICP established for each
fiscal year during the employment period.
     Each fiscal year, the Executive will receive a detailed description of the
Annual Incentive Plan and the targeted measures and objectives for that year.

19